Benham, Judge.
Appellant appeals his conviction of the offenses of aggravated assault on a peace officer and possession of cocaine.
In his sole enumeration of error the appellant argues that the trial court erred in denying his motion for new trial in which he challenged the verdict as being contrary to law, contrary to the evidence, and strongly against the weight of the evidence. The jury was authorized by the evidence at trial to find that four police officers went to appellant’s apartment with a search warrant. They knocked at the door at least three times and announced that they were police officers and that they had a search warrant. After no response was heard, the police officers kicked down the door and entered the apartment. Inside the apartment, they announced several more times that they *195were police officers and called for anyone inside “to come out with their hands so that we could see them.” Appellant then asked three times, “Who is it?” After the first and second of appellant’s inquiries, the officers responded that they were police officers. Before the officers could answer the third time, appellant appeared with a shotgun and fired once. Three police officers were hit and injured by pellets from appellant’s weapon. After the shooting, a search of appellant’s apartment was conducted and cocaine was discovered. In a taped interview conducted by a police officer, appellant admitted to possession of the cocaine found in his apartment and admitted to “free basing” and to being “high” when the police arrived.
Decided February 20, 1987
Rehearings denied March 4, 1987 and March 18, 1987.
George W. Woodall, for appellant.
Hobart M. Hind, District Attorney, L. Earl Jones, Assistant District Attorney, for appellee.
When viewed in the light favorable to the verdict, as we are required to do, the evidence was sufficient to enable any rational trier of fact to find appellant guilty of the offenses charged beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Garvey v. State, 176 Ga. App. 268 (6) (335 SE2d 640) (1985).

Judgment affirmed.


Been, P. J., and Beasley, J., concur.